            Case 1:20-cv-05345-CM Document 3 Filed 07/17/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KAREEM JONES,
                              Petitioner,
                                                             20-CV-5345 (CM)
                     -against-
S. CRONIN, Superintendent of Groveland                       CIVIL JUDGMENT
Correctional Facility,
                              Respondent.

         Pursuant to the order issued July 17, 2020, dismissing the petition,

         IT IS ORDERED, ADJUDGED AND DECREED that the petition is dismissed without

prejudice to the pending action under docket number 20-CV-5348 (AT). Because the petition

makes no substantial showing of a denial of a constitutional right, a certificate of appealability

will not issue. See 28 U.S.C. § 2253.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Petitioner and note service on the docket.

SO ORDERED.

Dated:     July 17, 2020
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge
